Petition for certiorari to review the decision of the Court of Appeals, affirming a judgment of conviction of petitioner on a charge of unlawfully possessing a still.
As to some of the matters here pressed for consideration, they present a finding of facts by the Court of Appeals, here not reviewable under our uniform decisions. Postal Tel. Co. v. Minderhout, 195 Ala. 420, 71 So. 91.
The remaining questions argued were not treated or considered by the Court of Appeals, and do not come within the purview of our review of the decisions of that court. Ex parte L.  N. R. Co., 176 Ala. 631, 58 So. 315; Parham v. State (Ala. Sup.)116 So. 418.1
The writ is denied.
ANDERSON, C. J., and SAYRE and BOULDIN, JJ., concur.
1 Ante, p. 399.